COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
  WESTERN TECHNOLOGIES, INC., An                                No. 08-17-00232-CV
  Arizona Corporation,                          §
                                                                  Appeal from the
                   Appellant,                   §
                                                                448th District Court
  v.                                            §
                                                              of El Paso County, Texas
  OMNIVATIONS II, L.L.C., A Texas               §
  Limited Liability Company,                                   (TC# 2017DCV2600)
                                                §
                   Appellee.

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 5TH DAY OF APRIL, 2019.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.